EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lesley A. McAnelly (Reg. No. 71,583) on 02/26/2021.



1. 	(Currently Amended) An interactive exercise system, comprising:
a communications interface to receive broadcast video content of an exercise instructor performing an exercise;
a display, operably coupled to the communications interface, to display the broadcast video content of the exercise instructor performing the exercise and to display information about a second user associated with a second mirror;
a first mirror, different from the second mirror and disposed in front of the display, to reflect an image of a first user opposite the display, the first mirror having a partially reflecting section to transmit the broadcast video content of the exercise instructor performing the exercise to the first user opposite the display, the broadcast video content of the exercise instructor performing the exercise appearing superimposed on a portion of the image of the first user reflected by the first mirror; 
a camera, disposed behind the first mirror, to obtain video content of the first user performing the exercise performed by the exercise instructor in the broadcast video content of the exercise instructor; and 
a processor, operably coupled to the display and to the camera, to track motion of one or more extremities of the first user based on the video content of the first user performing the exercise,
the communications interface configured to receive biometric data associated with the first user, and the display configured to display the biometric data.



3. 	(Currently Amended) The interactive exercise system of claim 1, wherein the is from a biometric sensor worn by the first user, 

4. 	(Previously Presented) The interactive exercise system of claim 3, wherein the display is further configured to display historical biometric data for the first user.

5. 	(Currently Amended) The interactive exercise system of claim 1, wherein the communications interface comprises:
an antenna to receive the broadcast video content of the exercise instructor and the information about the second user from a server and to receive the biometric data of the first user from a biometric measurement device worn by the first user.

6. 	(Original) The interactive exercise system of claim 5, wherein the biometric measurement device comprises a heart rate monitor and the biometric data comprises a heart rate measurement of the first user.



a processor, operably coupled to the communications interface and the display, to determine if a heart rate of the first user is in a predetermined heart rate zone based on the heart rate measurement.

8. 	(Previously Presented) The interactive exercise system of claim 7, wherein the biometric data displayed on the display includes at least one of the heart rate measurement, the predetermined heart rate zone, or a score based on the heart rate measurement and the predetermined heart rate zone.

9. 	(Original) The interactive exercise system of claim 8, wherein the information about the second user comprises at least one of a heart rate of the second user, an indication of a predetermined heart rate zone of the second user, or a score based on the heart rate of the second user and the predetermined heart rate zone of the second user.

10. 	(Currently Amended) An interactive exercise method, comprising:
receiving broadcast exercise content at a first interactive exercise system comprising a first mirror having a partially reflecting section and a display disposed on one side of the partially reflecting section;
displaying, to a first user, the broadcast exercise content on the display through the partially reflecting section of the first mirror; and
while displaying the broadcast exercise content to the first user,
receiving heart rate data via a communications interface of the first interactive exercise system, [[from]] the heart rate data associated with the first user;
displaying, to the first user, the heart rate data on the display through the partially reflecting section of the first mirror;
determining, based on the heart rate data, that a heart rate of the first user is outside a target range for the first user;
in response to determining that the heart rate data is outside the target range for the first user, modifying the displayed broadcast exercise content to bring the heart rate of the first user to within the target range;
displaying, to the first user, information about a second user on the display via the partially reflecting section of the first mirror, the second user associated with a second mirror different from the first mirror; and
reflecting an image of the first user from the first mirror, the image of the first user appearing at least partially superimposed on the broadcast exercise content. 

11. 	(Currently Amended) The interactive exercise method of claim 10, wherein the broadcast exercise content is previously recorded broadcast exercise content. 

12. 	(Currently Amended) The interactive exercise method of claim 10, wherein the broadcast exercise content is real-time broadcast exercise content. 



13. 	(Currently Amended) The interactive exercise method of claim 10, further comprising, while displaying the broadcast exercise content to the first user: 
evaluating exercise performance of the first user based on the heart rate data; and 
displaying, on at least one of the display or a smartphone of the first user, an indication of the exercise performance of the first user. 

14. 	(Previously Presented) The interactive exercise method of claim 13, wherein evaluating the exercise performance of the first user comprises determining a difference between the heart rate and a target heart rate, and displaying the indication of the exercise performance comprises displaying the heart rate and/or the target heart rate. 

15. 	(Currently Amended) The interactive exercise method of claim 13, further comprising: 
evaluating exercise performance of the second user based on heart rate data associated with the second user, and 
wherein displaying the information about the second user comprises displaying, on the display and/or on a smartphone of the first user, an indication of the exercise performance of the second user. 

16. 	(Previously Presented) The interactive exercise method of claim 13, further comprising: 
displaying historical exercise performance and/or historical heart rate data of the 
17. 	(Currently Amended) The interactive exercise method of claim 10, wherein the display is a first display, the interactive exercise method further comprising:
streaming the broadcast exercise content to a second interactive exercise system, the second interactive exercise system comprising a second mirror having a partially reflecting section and a second display disposed on one side of the partially reflecting section; 
displaying the broadcast exercise content to the second user on the second display via the partially reflecting section of the second mirror; and 
reflecting an image of the second user from the second mirror, the image of the second user appearing at least partially superimposed on the broadcast exercise content displayed on the second display through the partially reflecting section of the second mirror. 











receiving, at each exercise device from a plurality of exercise devices, real-time broadcast video content of an exercise instructor, each exercise device from the plurality of exercise devices being associated with a user from a plurality of users and including an associated video display from a  plurality of video displays; 
displaying the broadcast video content via each video display from the plurality of video displays, each video display being disposed behind a partially transmissive mirror of the associated exercise device, the broadcast video content of the exercise instructor appearing via each video display from the plurality of video displays as superimposed on at least a portion of an image of the associated user in the partially transmissive mirror; and
while displaying the video content: 
measuring biometric data for each user from the plurality of users by tracking, via a sensing camera of the exercise device from the plurality of exercise devices that is associated with that user, motion of one or more extremities of that user, the biometric data based on reproducibility, by that user, of motion of the exercise instructor, each sensing camera being disposed behind the transmissive mirror; 
causing display of the biometric data for a first user from the plurality of users via each video display from the plurality of video displays.

19. 	(Currently Amended) The interactive exercise method of claim 18, further comprising, while displaying the broadcast video content: 


20. 	(Previously Presented) The interactive exercise method of claim 18, further comprising:
displaying, on each exercise device from the plurality of exercise devices, a rank of the user of that exercise device among the plurality of users based at least in part on the biometric data.

21.	(Previously Presented) The interactive exercise system of claim 1, wherein the processor is further configured to construct a first three-dimensional (3D) model of the first user based on the video content of the first user performing the exercise and to display the first 3D model to the first user with a comparison to a second 3D model of another person performing the exercise with correct form and technique.

22.	(Previously Presented) The interactive exercise system of claim 1, further comprising:
a microphone to receive audio input from the first user during the workout, the microphone including a muffler to reduce ambient noise in the audio input. 





an amplifier to receive audio associated with the broadcast video content and to generate an audio signal; and
a speaker to receive and output the audio signal from the amplifier,
wherein the microphone is configured to control the amplifier, while receiving the audio input from the first user, to modulate the audio signal so as to reduce sound output from the speaker.

24.	(Previously Presented) The interactive exercise system of claim 22, further comprising:
a light sensor, operably coupled to the display, to measure ambient light 
wherein the processor is configured to modify one or more display parameters of the display in response to a change in the ambient light.

25.	(Currently Amended) The interactive exercise method of claim 18, further comprising, while displaying the broadcast video content to each user from the plurality of users: 
tracking, via a thermal camera of that exercise device, changes to a temperature map of that user.





27.	(Previously Presented) The interactive exercise method of claim 18, wherein the biometric data further includes an estimate of a perspiration rate for that user.

28.	(Previously Presented) The interactive exercise method of claim 18, wherein measuring the biometric data further includes tracking, via a step monitor worn by that user, at least one of a step count for that user or a distance traveled by that user.

29.	(Currently Amended) The interactive exercise method of claim 18, further comprising, after displaying the broadcast video content to that user:
acquiring an image of that user; and
displaying, on an exercise device of another user from the plurality of users, the image of that user. 








while displaying the broadcast video content of the exercise instructor to that user, recording video content of that user; 
after displaying the broadcast video content of the exercise instructor to that user, replaying the recorded video content of that user on the exercise device of that user as a subsequent workout for that user.

31.	(Previously Presented) The interactive exercise method of claim 10, further comprising synchronizing the first mirror with a smart phone of the first user, wherein the heart rate data is collected from the smart phone of the first user.

32.	(Previously Presented) The interactive exercise method of claim 10, further comprising:
acquiring video of the first user via a camera of the first mirror; and
causing display of the video of the first user on a display of the second mirror.

33.	(Previously Presented) The interactive exercise system of claim 1, further comprising a frame, the camera being mounted to the frame, the frame not being viewable by the first user opposite the display.

Allowable Subject Matter
Claims 1-33 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “an interactive exercise system that receives broadcat video of an exercise instructor performing an exercise via a communication interface and a display coupled to the communication interface for displaying the video content of the exercise instructor performing the exercise together with information about a second user associated with a second mirror, the first mirror being different from the second mirror and placed in front of the display reflecting the image of the first user, wherein the first mirror has a partially reflecting section to transmit the video content of the exercise instructor performing the exercise appearing superimposed on a portion of the image of the first user as reflected by the first mirror”  together with the other limitations taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423